Title: From George Washington to Daniel Brodhead, 29 December 1780
From: Washington, George
To: Brodhead, Daniel


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 29th Decemr 1780
                        
                        The State of Virginia have determined to undertake an expedition, which I have ever had in view, and which I
                            wished to carry into execution by a Continental force—but you are sufficiently acquainted with the situation of our
                            Affairs, both as to Men and supplies, to know that it has been impossible to attempt it—It is the reduction of the Post of
                            Detroit—His Excellency Governor Jefferson informs me that he thinks they shall be able, with the Aid of some Artillery and
                            Stores already at Fort Pitt, to accomplish this most desirable object, and that should they even fail of carrying their
                            point much good will result from creating a diversion and giving the enemy employ in their own Country—The Artillery and
                            Stores required by Governor Jefferson are 
                        4 field pieces
                        1600 Balls suited to them.
                        1 Howitzer. 8 Inch
                        300 shells suited to it
                        2 Royals.
                        Grape shot
                        necessary implements and furniture for the above
                        500 Spades
                        200 pick Axes
                        1 travelling forge
                        some Boats, should the State not have enough prepared 
                         in time
                        some ship Carpenters tools.
                        Colo. Clarke who is to command the expedition will probably be the Bearer of this himself, and you will
                            deliver to him on his order at such time as he shall require them, all, or as many of the foregoing Articles as you have
                            it in your power to furnish. You will likewise direct the Officers with Company of Artillery to be ready to move when
                            Colo. Clark shall call for them, and as it is my wish to give the enterprize every aid which our small force can afford,
                            you will be pleased to form such a detachment as you can safely spare from your own and Gibsons Regiment and put it under
                            the command of Colo. Clark also. I should suppose that this detachment cannot be made more than a command for a Capt. or
                            Major at most—You know the necessity of confining it to a Continental Officer of inferior Rank to Colo. Clark.
                        Your good sense will, I am convinced, make you view this matter in its true light. The inability of the
                            Continent to undertake the reduction of Detriot, which, while it continues in possession of the enemy, will be a constant
                            source of trouble to the whole Western frontier, has of necessity imposed the task upon the State of Virginia, and of
                            consequence makes it expedient to confer the command upon an officer of the State. This being the case, I do not think the
                            charge of the enterprize could have been committed to better hands than Colo. Clarks. I have not the pleasure of knowing
                            the Gentleman, but, independant of the proofs which he has given of his activity and address, the unbounded confidence
                            which I am told the Western people repose in him, is a matter of vast importance, as I imagine a considerable part of his
                            force will consist of Volunteers and Militia, who are not to be governed by military laws, but must be held by the ties of
                            confidence and affection to their leader.
                        I shall conclude with recommending to you, in general, to give every countenance and assistance to this
                            enterprize, should no circumstances intervene to prevent its execution—One thing you may rest assured of, & that
                            is, that while offensive operations are going forwd against Detroit & the Indians in Alliance with the British in
                            that quarter that your Posts with small Garrisons in them and proper vigilance, will be perfectly secure. for this reason
                            & the expedition’s depending upon the supplies here reqd I shall expect a punctual compliance with the order and
                            am with great esteem & Regard Dr Sir, Yr Most Obt Servt
                        
                            G.W.
                        
                    